DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 was amended. Claims 1-10 and 12-19 are pending.
Applicant’s amendment overcomes the grounds of rejection under 35 USC 103 presented in the office action dated 05/11/2020.
Claims 1-3, 6-7, 12-13, 15, and 17 are rejected under 35 USC 102.
Claims 4-5, 8-10, 12-14, 16, and 18-19 are rejected under 35 USC 103.

Oath/Declaration
	The declaration under 37 CFR 1.132 filed 10/08/2020 is sufficient to overcome the rejection of claims 1-10 and 12-19 based upon the explanation as to how the prior art fails to teach certain aspects of the amended claims (note especially paragraph number 13 of the declaration).

Response to Arguments
Applicant’s arguments filed 10/08/2020 have been fully considered, but are moot. Applicant’s arguments are directed to the Mukhanov and Ekanayake references, which are not relied upon in the current rejection necessitated by amendment.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 12-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Rose” (US 2009/0075825 A1).

Regarding independent claim 1, Rose teaches
A hybrid computing system comprising: (Abstract describes a computer system comprising multiple superconducting programmable devices. Figure 3 provides an overview of at least a portion of the system. [0023-0024] indicates that the system may comprise a plurality of processors. [0023] indicates that the processors may be quantum (e.g., superconducting flux qubits) or digital (e.g., single flux, quantum flux parametron).)
a cryogenic refrigeration system that provides a refrigerated environment; ([0021] indicates that the superconducting materials require a refrigerated environment provided by a refrigeration system.)
a superconducting quantum processor positioned within the refrigerated environment and cooled by the cryogenic refrigeration system to a temperature at which the superconducting quantum processor becomes superconducting; and ([0018-0019] describe superconducting quantum processors that may be used. [0064] indicates that a superconducting processor may be included int he system of Figure 3. [0021] indicates that the superconducting materials need to be positioned in a refrigeration system and cooled to a temperature at which the materials become superconducting. This is described particularly with respect to Figure 3 at [0064-0065]. [0038] indicates that the system may be modular so that different components may be interchanged.)
a superconducting digital processor comprising at least one of: one or more single flux quantum logic devices or one or more quantum flux parametron devices, the superconducting digital processor which includes at least one of a central processing unit (CPU), a digital signal processor (DSP), and an application-specific integrated circuit (ASIC), ([0020] describes a 
the superconducting digital processor positioned within the refrigerated environment and cooled by the cryogenic refrigeration system to a temperature at which the superconducting digital processor becomes superconducting, ([0021] indicates that the superconducting materials need to be positioned in a refrigeration system and cooled to a temperature at which the materials become superconducting. This is described particularly with respect to Figure 3 at [0064-0065].
wherein the superconducting digital processor is communicatively coupled to the superconducting quantum processor by a first communication channel. ([0026, 0063] indicates that signals sent throughout the communication network may be superconducting signals. In particular, [0064-0065] indicate that the signal from the module router (i.e., superconducting packet router) to the chip router (which may be part of one of the superconducting quantum processors described above) may be a superconducting signal. Moreover, the various superconducting processors are coupled via the module router. That is, we may take the superconducting digital processor to comprise either the module router, at least one of the superconducting processors, or both.)

Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Rose teaches 
the first communication channel is a superconducting communication channel, and the superconducting digital processor is superconductingly communicatively coupled to the superconducting quantum processor by the first communication channel ([0026, 0063] indicates 

Regarding claim 3, the rejection of claim 2 is incorporated herein. Furthermore, Rose teaches 
a secondary digital processor positioned outside the refrigerated environment, the secondary digital processor communicatively coupled to at least one of the superconducting quantum processor or the superconducting digital processor by a second communication channel (Figure 3, element 301, described at [0051], may be a classical computing system operating at room temperature (i.e., outside the refrigerated environment). Figure 3 illustrates an arrow from element 301 to element 302. As described above, element 302 may be taken to be the superconducting digital processor. [0051] describes a signal being sent from element 301 to element 302. That is, these components are linked via a second communication channel.)

Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Rose teaches
the cryogenic refrigeration system includes a dilution refrigerator that provides the refrigerated environment for the superconducting quantum processor ([0021] indicates that the refrigeration system may be a dilution refrigerator which provide the refrigerated environment for the superconducting processors.)

Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Rose teaches
the superconducting quantum processor comprises two superconducting qubits, and a superconducting coupling device providing communicative coupling therebetween ([0019] indicates that the superconducting quantum processor may comprise a number of coupling devices operable to selectively couple respective pairs of qubits and identifies suitable superconducting coupling devices.)


the refrigerated environment comprises a housing, and the superconducting quantum processor and the superconducting digital processor are enclosed in the housing ([0021] indicates that the dilution refrigerator may operate inside a cylindrical dewar (i.e., a housing). As the superconducting components need to be inside the refrigerator, they are also housed in the dewar. This is further described at [0047].)

Regarding claim 13, the rejection of claim 1 is incorporated herein. Furthermore, Rose teaches 	the superconducting quantum processor and the superconducting digital processor are operable to perform a computational task comprising a quantum process and a digital process ([0038-0040] indicates that the superconducting processors are programmed to perform tasks. That is, they are operable to execute programs. The digital components described above necessarily perform a digital process and the quantum components necessarily perform a quantum process. The processes taken together are a task.) 

Regarding claim 15, the rejection of claim 13 is incorporated herein. Furthermore, Rose teaches 	the superconducting quantum processor is operable to perform the quantum process, and the superconducting digital processor is operable to perform the digital process ([0038-0040] indicates that the superconducting processors are programmed to perform tasks. That is, they are operable to execute programs. The digital components described above necessarily perform a digital process and the quantum components necessarily perform a quantum process.)

Regarding claim 17, the rejection of claim 13 is incorporated herein. Furthermore, Rose teaches 
the superconducting quantum processor is operable to perform the quantum process, and each of the superconducting digital processor and the secondary digital processor is operable to perform the digital process, the computational task completable within a first and a second computation time respectively, wherein the first computation time is shorter than the second computation time ([0038-0040] indicates that the superconducting processors are programmed to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Rose” (US 2009/0075825 A1)


a latency time for a communication between the superconducting quantum processor and the superconducting digital processor by the first communication channel is shorter than a latency time for a communication between the at least one of the superconducting quantum processor or the superconducting digital processor, and the secondary digital processor by the second communication channel ([0052] indicates that the relative proximities of the components of the system may vary. As would be understood by a person of ordinary skill in the art, superconducting signals traveling over a shorter distance within the refrigerated environment would have a lower latency than non-superconducting signals traveling over a longer distance. As Rose teaches a range of configurations which overlaps with the specific configurations which would result in a lower latency time for communication between the superconducting processors than the latency time for communication between secondary digital processor and superconducting digital processor, a prima facia case of obviousness exists. See MPEP 2144.05.)

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Rose” (US 2009/0075825 A1) in view of “van den Brink” (US 2006/0225165 A1).

Regarding claim 5, the rejection of claim 3 is incorporated herein. Rose does not appear to explicitly teach
the secondary digital processor is a digital supercomputer
However, van den Brink—directed to analogous art and incorporated into Rose by reference—teaches
the secondary digital processor is a digital supercomputer (van den Brink Fig. 11, system 1100; [0081] “Based on the mapping, the analog processor is initialized, performs the computation, and the result is read out and returned to the interface computer. The interface computer may be a digital computer. Examples of digital computers include, but are not limited to, a supercomputer” where the computer receiving the readout is understood to be a digital non-superconducting computer system.).
It would have been obvious before the effective filing date of the claimed invention to one of 

Regarding claim 8, the rejection of claim 7 is incorporated herein. Rose does not appear to explicitly teach, but
the superconducting coupling device comprises a tunable diagonal coupler 
However, van den Brink—directed to analogous art—teaches
the superconducting coupling device comprises a tunable diagonal coupler  (van den Brink [0102], “For lattice 1051, eleven quantum devices are used to embed graph 1001, but as few as nine quantum devices could be used to embed graph 1001 if quantum devices N9 and N11 are bypassed with diagonal couplings (N8, N9) and (N9, N6).” Here diagonals allow for more couplings, which may allow for less quantum devices; [0147], “For example, coupling device J1-2 can be a dc-SQUID configured to tunably couple nodes N1 and N2.” Here tunable couplers allow the system to apply a bias.).
The artisan of ordinary skill, starting with the teaching of Rose (including a tunable coupler as described at [0019] of Rose)  would have appreciated the benefit of a tunable and diagonal coupler as proposed by van den Brink. The ordinarily-skilled artisan would readily see the benefits of using a tunable coupler and/or a diagonal coupler, which would provide the well-known, predictable and expected results of allowing more couplings per device. The ordinarily-skilled artisan would have been motivated to combine Rose with van den Brink, as proposed above, at least because both are drawn to computing processes running on a combination of quantum and supercooled digital processors. A person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the quantum and digital computing system of Rose with the tunable diagonal couplers of van den Brink to achieve the well-known and expected benefits of allowing more couplings per device in a lattice.

	Claims 9-10, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Rose” (US 2009/0075825 A1) in view of “Amin” (US 2011/0060710 A1).

rding claim 9, the rejection of claim 7 is incorporated herein. Rose teaches 
quantum annealing or adiabatic quantum computation ([0009] indicates that quantum annealing and adiabatic computation are technologies.)
However, Amin—directed to analogous art—teaches 
the superconducting quantum processor is operable to perform at least one of quantum annealing or adiabatic quantum computation (Amin [0162], “In accordance with the present methods and apparatus, implementations of AQC and QA where the ground state is not practically attainable may be improved upon by settling for a higher energy state (i.e., an approximate solution) as the outcome of the AQC or QA and then using this energy state as the starting point for an optimization algorithm, for example a classical algorithm such as local search or simulated annealing.” An example of a solution combining quantum annealing and classical simulated annealing solvers on coupled digital and quantum processors.).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Rose to incorporate the aspects of Amin described above because this results in an improved solution to a computation as described by Amin at [0034]. Moreover, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to perform optimization processes using a quantum computer because quantum computing (e.g., quantum annealing) may result in reaching a conclusion more quickly or more accurately as is described by Amin at [0031].

Regarding claim 10, the rejection of claim 9 is incorporated herein. Furthermore, Rose teaches
	at least one interface, and a programming system communicatively coupled by the at least one interface to the two superconducting qubits and the superconducting coupling device, the programming system operable to control the state of the superconducting quantum processor ([0040] indicates that the computing system comprises a superconducting packet router which programs the superconducting processors. Figure 3 shows the module router 302 connected to each of the chips. This connection is an interface. [0019] indicates that the superconducting quantum processor may comprise a number of coupling devices operable to selectively couple respective pairs of qubits and 

	Regarding claim 14, the rejection of claim 13 is incorporated herein. Furthermore, Rose teaches
	the superconducting quantum processor and the superconducting digital processor are operable to perform the quantum process and the digital process in parallel with one another, ([0038] indicates that the processors (i.e., quantum and digital processors) may operate in parallel.)
	Rose does not appear to explicitly teach, but Amin—directed to analogous art—teaches
	the computational task further comprising a comparison of at least one result from each of the quantum process and the digital process, and a return of a result of the at least one result based on the comparison (Amin [0131-0135] “At act 308, the revised solution is compared with the solution generated at act 210. In one embodiment, parameter learning module 126 performs the comparison between the revised solution and the solution.” Since solutions come from both analog and digital solvers, comparisons of the form claimed are part of this system; [0132], “At act 310, the revised set of parameters is stored if the revised solution is of a higher quality than the solution.” Moreover, Figure 7, described at [0164-0167] describes determining a solution using adiabatic quantum computing or quantum annealing. In the context of figure 3, this would be the solution against which the revised solution would be compared at step 308.).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 9.
	
	Regarding claim 16, the rejection of claim 15 is incorporated herein. Rose does not appear to explicitly teach
	the superconducting quantum processor is operable to perform quantum annealing, and the superconducting digital processor is operable to perform simulated annealing
	However, Amin teaches
	the superconducting quantum processor is operable to perform quantum annealing, and the superconducting digital processor is operable to perform simulated annealing (Amin [0162], “In 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 9.

	Regarding claim 19, the rejection of claim 13 is incorporated herein. Rose does not appear to explicitly teach 
	the computational task comprises a process attempting to optimize a function
	However, Amin teaches 
	the computational task comprises a process attempting to optimize a function (Amin [0165], “In some embodiments, the first solution to the problem that is determined at 701 may be an approximate solution corresponding to a first energy state that is not the ground state. Since, in some instances, using AQC or QA to evolve from the first energy state to the ground state can extend the computation time by an impractical amount, it can be advantageous to settle for a "good" approximate solution that is readily attainable by AQC or QA. This "good" approximate solution may then be improved upon by implementing an optimization algorithm.” Effectively, a controller determines whether the quantum process should approximate or optimize, depending on the time-efficiency of quantum vs. classical optimization; [0168], “That is, an optimization algorithm, for example a classical algorithm such as local search or simulated annealing, may generally be able to evolve to a ground state more quickly than AQC or QA if the evolution begins within the neighborhood of the global minimum.”)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 9.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over “Rose” (US 2009/0075825 A1) in view of “Wocjan” (Speedup via quantum sampling).

Regarding claim 18, the rejection of claim 13 is incorporated herein. Rose does not appear to explicitly teach  
the computational task comprises a sampling process
However, Wocjan teaches
the computational task comprises a sampling process (Abstract describes a quantum algorithm for sampling in a Markov-chain Monte Carlo method context. An overview is provided in the introduction. Section IV provides an overview of the sampling method, but requires previous portions of the paper for full context. Section V indicates that this sampling works alongside quantum annealing.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Rose to perform the sampling process taught by Wocjan as described above because this method results in a speedup over classical algorithms as is described in the introduction (see especially the third through sixth paragraphs of the left hand column on page 042336-2: “our running time is better than the classical lower bound on the mixing time”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121